Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 11/16/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claim 18 such that each variable Ar1 is selected from the specific groups recited.  Additionally, variable i is equal to zero.  Claims 25, 27, and 34 have been canceled and claim 29 has been amended.  The prior art rejection to Woo et al. (KR 10-2014-0020208) has been withdrawn since Woo et al. only teaches compounds where variable i is equal to 1, which is now excluded from claim 18.  The prior art rejections to Lee et al. (KR 10-2016-0051210) and Miura (JP-2013020996) have also been withdrawn for the same reason as Woo et al.  The prior art rejection to Kim et al. (US 2015/0255736) has been withdrawn.  While Kim et al. teaches compounds where variable i is equal to zero, the groups which are attached to the amine nitrogen atom in formula (A) of claim 18 do not satisfy Applicants claimed Ar1 groups.  Specifically, one of the Ar1 groups is a substituted pyrenyl moiety and pyrene does not fall within any one of Applicants claimed Ar1 groups.  While all of the previously relied upon prior art rejections have been withdrawn, Applicants amendments necessitated further search, which has led to new prior art rejections as described below.

Claim Objections
	Claim 18 is objected to.  Since Applicants have effectively removed the Y groups from variable RA, claim 18 would be clearer if formula (A) did not include any [Y]I group or the limitation that “Y is selected from a single bond, C(R3)2, Si(R3)2, BR3, NR3, O, and S;”.
	Claim 28 is objected to.  For better clarity, the limitation “where radicalsA” should be amended to --where radicals RA--.  Technically, the limitation “radicalsA” is not actually defined in claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-24, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoi (US 2016/0118594).
Claim 18: Compounds 61-64, 81 and 83 of Itoi anticipate formula (I) of claim 1.  As one example, compound 61, which has the structure, 
    PNG
    media_image1.png
    179
    277
    media_image1.png
    Greyscale
, has variable R1 equal to a C1 alkyl group (methyl), all X variables equal to CR2 with all R2 equal to hydrogen, one Z variable equal to N, two Z variables equal to CRA where both RA group are equal to hydrogen, and the remaining Z variable equal to a group anticipating formula (A) of claim 1 where linker L1 is a C12 aromatic ring system (biphenylene), variable n is equal to 11, variable i is equal to zero, and both variables Ar1 are equal to biphenyl.
Claim 19: In compound 61 above, one radical RA is replaced by a group satisfying formula (A), thereby anticipating claim 19.
Claim 20: In compound 61 above, both R1 variables are equal to methyl, thereby anticipating claim 20.2
Claim 21: In compound 61 above, all RA groups [with the exception of the one satisfying formula (A) in claim 18] are equal to hydrogen, thereby anticipating claim 21.
Claim 22: In compound 61 above, all R2 groups are equal to hydrogen, thereby anticipating claim 22.
Claim 23: Claim 23 serves to further limit the optional embodiment where Ar1 is substituted by a radical R3.  The biphenyl groups in the compound shown above do not have any 3 groups.  However, if such a group was present, it could be assigned to be the one or more hydrogen atoms present on the biphenyl rings.
Claim 24: Claim 24 serves to further limit the optional embodiments where a compound of formula (I) of claim 18 has a variable R4.  As such, Itoi may properly be relied upon to reject claim 24.
Claim 28: Compound 61 above anticipates formula (I-2) of claim 28 with all variables shown in formula (I-2) corresponding to those recited in claim 18.
Claim 31: It is submitted that the simple act of characterizing any of the compounds taught by Itoi et al. would require preparing a solution of said compounds, such as to obtain purity via NMR or optical properties, both of which require preparing a solution of the compound, thereby satisfying claim 31.
Claims 32 and 33: The compounds taught by Itoi, including compounds 61-64, 81 and 83, are taught as being employed in organic light-emitting devices which comprise the usual layer sequence (anode, hole transport region, emissive region, electron transport region, and cathode) wherein the compounds may be employed in the hole transport region (hole transport layer-paragraph 0054), thereby anticipating claims 32 and 33.

Claims 18-24, 26, 28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaptsis et al. (WO 2016/116520).
Claim 18: Liaptsis et al. teaches the compound 
    PNG
    media_image2.png
    114
    174
    media_image2.png
    Greyscale
(page 171).  This compound anticipates formula (I) of claim 18 with variable R1 equal to a C1 alkyl group (methyl), all X variables equal to CR2 with all R2 equal to hydrogen, two Z variables equal to CRA where both RA group are equal to hydrogen, one Z variable equal to CRA where RA is equal to a C3 heteroaromatic ring system (triazine) which is substituted by two R4 radicals, which are equal to phenyl, and the remaining Z variable equal to CRA, where RA is a group anticipating formula (A) of claim 1 where variable n is equal to zero, variable i is equal to zero, and both variables Ar1 are equal to phenyl.
A is replaced by a group satisfying formula (A), thereby anticipating claim 19.
Claim 20: In the compound above, both R1 variables are equal to methyl, thereby anticipating claim 20.
Claim 21: In the compound above, two RA groups, one RA group is a C3 heteroaromatic ring system which is substituted by two R4 radicals and one RA group satisfies formula (A) in claim 18], thereby anticipating claim 21.
Claim 22: In the compound above, all R2 groups are equal to hydrogen, thereby anticipating claim 22.
Claim 23: Claim 23 serves to further limit the optional embodiment where Ar1 is substituted by a radical R3.  The biphenyl groups in the compound shown above do not have any R3 groups.  However, if such a group was present, it could be assigned to be the one or more hydrogen atoms present on the biphenyl rings.
Claim 24: Claim 24 serves to further limit the optional embodiments where a compound of formula (I) of claim 18 has a variable R4.  As such, Liaptsis et al. may properly be relied upon to reject claim 24.
Claim 26: In the compound above, variable n is equal to zero, thereby anticipating claim 26.
Claim 28: The compound above anticipates formula (I-2) of claim 28 with all variables shown in formula (I-2) corresponding to those recited in claim 18.
Claim 31: It is submitted that the simple act of characterizing any of the compounds taught by Liaptsis et al. would require preparing a solution of said compounds, such as to obtain purity via NMR or optical properties, both of which require preparing a solution of the compound, thereby satisfying claim 31.
Claims 32 and 33: The compounds taught by Liaptsis et al., including the compounds shown above, are taught as being employed in organic light-emitting devices which comprise the usual layer sequence (anode, hole transport region, emissive region, electron transport region, and cathode-figure 1 of Liaptsis et al.) wherein the compounds are employed in the emission layer, thereby anticipating claims 32 and 33.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Liaptsis et al. (US 2016/0118594) further in view of Miura (JP-2013020996, cited on Applicants information disclosure statement, filed on 11/6/20), as applied to claim 18 above.  As a note to Applicants, claim 29 only reads on embodiments where variables Z and X are CRA and CR2 groups.  To prepare a compound where one or more of Z or X is equal to N, the starting material would be a halogenated biarylene where one or both rings have one or more N atoms, which is excluded from claim 29.
Liaptsis et al. teaches a compound which anticipates formula (I) of claim 18, as described above.  While Liaptsis et al. does not explicitly teach how the compound shown above may be prepared, it would have been obvious to one having ordinary skill in the art look to the art to find a suitable preparation method.  Miura et al. represents one such teaching.  Miura et al. teaches the preparation of compound (B) wherein a trihalogenated biphenyl compound is reacted with diphenyldichlorosilane to afford a dibenzosilole ring having a bromine atom, which is available for further reaction (top of page 15).  In the preparation of the compound shown above by Liaptsis et al., one of ordinary skill in the art would follow the procedure taught in step 1 at the .

Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art references of record teach or fairly suggest preparing oligomers, polymers, or dendrimers which comprises a compound satisfying claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternatively, linker L1 is a C6 aromatic ring system (phenylene) and variable n is equal to 2.
        2 Compound 83, which also anticipates formula (I) of claim 1, has variable R1 equal to phenyl.